Case 1:18-cv-00200-MAC-ZJH Document 25 Filed 10/05/20 Page 1 of 3 PageID #: 775




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 RONALD RAY EWING,                                  §
                                                    §
                 Petitioner,                        §
                                                    §
 versus                                             §    CIVIL ACTION NO. 1:18-CV-200
                                                    §
 DIRECTOR, TDCJ-CID,                                §
                                                    §
                 Respondent.                        §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Ronald Ray Ewing, a former prisoner confined in the Texas Department of

 Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

 of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends dismissing the petition pursuant to Federal Rule of Civil

 Procedure 41(b).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.

          In this case, the petitioner is not entitled to the issuance of a certificate of appealability.

 An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

 issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard
Case 1:18-cv-00200-MAC-ZJH Document 25 Filed 10/05/20 Page 2 of 3 PageID #: 776




 for granting a certificate of appealability, like that for granting a certificate of probable cause to

 appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

 federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

 Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

 (1982). In making that substantial showing, the petitioner need not establish that he should prevail

 on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

 reason, that a court could resolve the issues in a different manner, or that the questions presented

 are worthy of encouragement to proceed further. Slack, 529 U.S. at 483-84. If the petition was

 denied on procedural grounds, the petitioner must show that jurists of reason would find it

 debatable: (1) whether the petition raises a valid claim of the denial of a constitutional right, and

 (2) whether the district court was correct in its procedural ruling. Id. at 484; Elizalde, 362 F.3d

 at 328. Any doubt regarding whether to grant a certificate of appealability is resolved in favor of

 the petitioner, and the severity of the penalty may be considered in making this determination.

 See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        The petitioner has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason or that a procedural ruling was incorrect. Therefore, the petitioner

 has failed to make a sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report and recommendation of the magistrate judge (#22) is ADOPTED. A final




                                                   2
Case 1:18-cv-00200-MAC-ZJH Document 25 Filed 10/05/20 Page 3 of 3 PageID #: 777




 judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

 A certificate of appealability will not be issued.

               SIGNED at Beaumont, Texas, this 5th day of October, 2020.




                                                  ________________________________________
                                                              MARCIA A. CRONE
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
